DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 5 August 2022 have been acknowledged and entered. Claims 1 and 7 are amended. Claims 1-12 are currently pending.

Responses to Amendments and Amendments
The amendments filed 5 August 2022 has been entered. 
Applicant’s amendment filed 5 August 2022 to claim 7 has overcome the objection.
Applicant’s arguments filed 5 August 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant asserts that “[t[he Chinese version of the reference has on page 1/2 a Fig. 1 with some reference numerals. Aside from this hard to interpret foregoing sentence, the reference to Fig. 1 on p. 3 is not clearer and the reference numeral 4 is only shown on Fig. 2 p.2/2 as a fixture 4. How this fixture 4 relates to "... inside of the  encapsulated window air bag module is fixed by fixture for the fixture 4 of air bag module..." is not explained (at pages 4-5 of response).”  Although Wei does not explicitly teach that how fixture 4 is related to “install for fixing in the two sides of 21 inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 of air bag module,”  Wei teaches installing for fixing in the two sides of 21 (see Fig. 1, item 21: passage penetrated by air bag) inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 (see Fig. 2, item 4: fixture) of air bag module.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wei to perform the features of “a support structure, an airbag module housing, an airbag, the airbag module to be fastened to the support structure, said support structure including a passage for penetration by the airbag,” in order to determine air bag related utility model.
Further, Applicant alleges that the cited prior art does not disclose the limitation of “a closure device that closes the lid in the closing position by applying a closing force to the lid, (at pages 5-6 of response)."  Examiner respectfully disagrees. Examiner believes that Blumcke discloses the above feature.  Although Blumcke does not explicitly teach a closure device that closes the lid in the closing position by applying a closing force to the lid,  Blumcke teaches the resistance device has a pivotable about an axis boom, which bears against a contact element of the closed flap.  Blumcke teaches that according to a preferred embodiment of the invention, the resistance device has a pivotable about an axis boom, which bears against a contact element of the closed flap. If now the flap is opened when the airbag is triggered, the mass inertia of the boom acts as Opening resistance.  Preferably, such a cantilever is arranged on both sides of the flap, so that the opening resistance of the resistance device acts symmetrically on the flap (page 2, lines 49-52).  Blumcke further teaches changing the opening resistance acting on the flap by a cantilever, an adjustability of the contact element on the flap can also be provided (page 3, lines 5).  Therefore, closing the lid in the closing position by applying a closing force to the lid such as described above would be an obvious variation of such methods.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wei to perform the above features in order to provide a test apparatus with which the influence of an airbag cover during the deployment process of the airbag can be simulated in a suitable manner, without causing damage to the airbag cover of the tester occur.
Further, Applicant alleges that “[H]ere, the Examiner tries to string together the elements from the prior art, but he leaves out that the current claim 1 also includes an element not discussed by the Examiner or in any of the references, which is the application of a closing force. That element cannot be established merely by the Examiner's conclusory statement. In summary, it is applicant's contention that the Examiner failed to make a prima facie case of obviousness. The approach taken by the Examiner to pick and choose among individual portions of various prior art references as a mosaic to recreate a facsimile of the claimed invention is not proper (at pages 6-7 of response).”  Examiner respectfully disagrees.  As described above, Blumcke teaches the application of the closing force.  Thus, Examiner believes that the conclusion that the invention is obvious because the claimed invention is a known device, such as an airbag module with a closure member mounted in testing equipment, able to transmit forces occurring during the triggering process to a measuring device, and applying merely a known technique to a known device ready for improvement and yielding predictable results according to KSR Int'l Co. v. Teleflex Inc. 550 US 398 is proper.  
Further, regarding claim 3, Applicant alleges that the cited prior art does not disclose the limitation of “Kuhl does not refer to force sensors nor are force sensors part of the Kuhl reference. When Kuhl refers to a "favorable power curve", then this is a qualitative statement not a quantitative one, (at page 7 of response)."  Examiner respectfully disagrees.  Although Kuhl does not explicitly teach “the belt cooperating with a second force sensor measuring the hinge force applied to the belt,” Kuhl teaches that this Hinged belt slidably held on the bracket, this has the advantage that Force peaks when holding back the cover can be compensated and thereby Favorable power curve arises (page 3, lines 13-14).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wei to measure the above features, i.e., hinge force applied to the belt, in order to measure an air (or gas) bag restraint for a motor vehicle to create, when installing a high level of process reliability is, in particular with regard to the connection of the lid in the dashboard, the at least on part of its opening movement by at least one Hinged belt is kept on a defined trajectory.  
Applicant further alleges that claims 2-12 are allowable in view of their dependency on claim 1. Claim 2-12 are rejected as being unpatentable over Wei, Rafael, Bluemcke, Kuhl, and Hayashi.
5
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 208713792 U, hereinafter referred to as “Wei”) in view of Rafael et al. (CN 105492332 A, hereinafter referred to as “Rafael”) further in view of  Bluemcke et al. (DE 102012013893 A1, hereinafter referred to as “Bluemcke”).
Regarding claim 1, Wei teaches a testing device for an airbag module, comprising, a support structure, an airbag module an airbag, the airbag module to be fastened to the support structure, said support structure including a passage for penetration by the airbag (Fig. 1; page 3, lines 13-15: it can be external easily and fast lid 2 is opened and closed, and encapsulated window 21 is offered on outer cover 2, and install for fixing in the two sides of 21 inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 of air bag module).
Although Wei does not explicitly teach that how fixture 4 is related to “install for fixing in the two sides of 21 inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 of air bag module,”  Wei teaches installing for fixing in the two sides of 21 (see Fig. 1, item 21: passage penetrated by air bag) inside of encapsulated window Air bag module is fixed by fixture for the fixture 4 (see Fig. 2, item 4: fixture) of air bag module.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wei to perform the features of “a support structure, an airbag module housing, an airbag, the airbag module to be fastened to the support structure, said support structure including a passage for penetration by the airbag,” in order to determine air bag related utility model.
Wei does not specifically teach that lid movably fastened to the support structure by a fastener between a closing position in which the lid closes the passage and an open position in which the passage is opened a lid movably fastened to the support structure by a fastener between a closing position in which the lid closes the passage and an open position in which the passage is opened, and a closure device that closes the lid in the closing position by applying a closing force to the lid, said lid comprising at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position.
However, Rafael teaches that a lid movably fastened to the support structure by a fastener between a closing position in which the lid closes the passage and an open position in which the passage is opened (page 4, lines 29-30: Closure member 16 comprises lid 18, and this lid can move between the open position and the closed position, selectively to allow the product 12 entered in container).  Further Bluemcke teaches a closure device that closes the lid in the closing position by applying a closing force to the lid (page 2, lines 49-52: according to a preferred embodiment of the invention, the resistance device has a pivotable about an axis boom, which bears against a contact element of the closed flap. If now the flap is opened when the airbag is triggered, the mass inertia of the boom acts as Opening resistance.  Preferably, such a cantilever is arranged on both sides of the flap, so that the opening resistance of the resistance device acts symmetrically on the flap), said lid comprising at least one first force sensor measuring an opening force applied to the lid by the airbag when the lid is moved out of the closed position (page 3, line 49- page 4, line1: force sensors may be arranged to transmit the forces occurring during the triggering process of an airbag to a measuring device M). 
Although Blumcke does not explicitly teach a closure device that closes the lid in the closing position by applying a closing force to the lid,  Blumcke teaches the resistance device has a pivotable about an axis boom, which bears against a contact element of the closed flap.  Blumcke teaches that according to a preferred embodiment of the invention, the resistance device has a pivotable about an axis boom, which bears against a contact element of the closed flap. If now the flap is opened when the airbag is triggered, the mass inertia of the boom acts as Opening resistance.  Preferably, such a cantilever is arranged on both sides of the flap, so that the opening resistance of the resistance device acts symmetrically on the flap (page 2, lines 49-52).  Blumcke further teaches changing the opening resistance acting on the flap by a cantilever, an adjustability of the contact element on the flap can also be provided (page 3, lines 5).  Therefore, closing the lid in the closing position by applying a closing force to the lid such as described above would be an obvious variation of such methods.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wei to perform the above features in order to provide a test apparatus with which the influence of an airbag cover during the deployment process of the airbag can be simulated in a suitable manner, without causing damage to the airbag cover of the tester occur.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lid such as is described in Rafael  and the force sensor such as is describe in Bluemcke into the testing device of Wei, in order to allow the lid to be able to move between the open position and the closed position (Rafael, page 3, lines  and transmit the forces occurring during the triggering process of an airbag to a measuring device M (Bluemcke, page 3, line 52 - page 4, line 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of force sensor measuring an opening force (page 3, line 49- page 4, line1 of Bluemcke) to known device, air bag module including closure member mounted in testing equipment (as disclosed by Wei in view of Rafael) in order to investigate the interaction between an airbag and an airbag cover (page 1, lines 3-4 of Bluemcke) and transmit the forces occurring during the triggering process of an airbag to a measuring device M (page 3, line 52 - page 4, line 1 of Bluemcke) because the claimed invention is merely applying a known technique to a known device ready for improvement to yield predictable results. See.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In other word, all of the claimed element were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (See also MPEP 2143(I)(D)).

    PNG
    media_image1.png
    480
    975
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teaching of Wei)


    PNG
    media_image2.png
    460
    1141
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 2 in the teaching of Wei)

Regarding claim 2, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1. Wei and Rafael do not teach that the lid comprises an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag. 
However, Bluemcke teaches that the lid comprises an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag (page 4, lines 11-28: by the opening process of the flap 2 angular acceleration of the boom 13 for the cantilever, this yields a kinetic energy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view Rafael to include the teaching of Bluemcke to provide that an acceleration sensor measuring the acceleration of the lid when the lid is moved out of the closed position by the airbag in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 8, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach that the lid is at least partially made of carbon fiber reinforced plastic. 
 However, Bluemcke teaches that lid is at least partially made of carbon fiber reinforced plastic. (page 3, line 23: carbon fiber reinforced plastic (CFRP)). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide that the lid is at least partially made of carbon fiber reinforced plastic in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 9, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach that the testing device comprises a high-speed camera. 
However, Bluemcke teaches that the testing device comprises a high-speed camera (page 3, line 20: high-speed camera).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide that the testing device comprises a high-speed camera in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 11, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach a catchment device for receiving the lid in the open position. 
However, Bluemcke teaches a catchment device for receiving the lid in the open position (page 4, line 37: catching mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide a catchment device for receiving the lid in the open position in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 12, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei and Rafael do not teach that the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure. 
However, Bluemcke teaches the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure (page, 3, lines 52-54: at the mounting holes 19 and possibly at other attachment points of the airbag module 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael to include the teaching of Bluemcke to provide that the support structure further comprises a number of standardized mounting points for fastening the airbag module to the support structure in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).

Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Rafael further in view of Bluemcke further in view of Kuhl (EP 0849126 B1, hereinafter referred to as “Kuhl”).
Regarding claim 3, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 2.  Wei, Rafael, and Bluemcke do not specifically teach that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring
However, Kuhl teaches that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring the hinge force applied to the belt when the lid is moved out of the closed position by the airbag (page 3, lines 13-14: is this Hinged belt slidably held on the bracket, this has the advantage that Force peaks when holding back the cover can be compensated and thereby Favorable power curve arises).  

    PNG
    media_image3.png
    410
    888
    media_image3.png
    Greyscale

Annotated Figure III (based on Fig. 1 in the teaching of Kuhl)
Although Kuhl does not explicitly teach “the belt cooperating with a second force sensor measuring the hinge force applied to the belt,” Kuhl teaches that this Hinged belt slidably held on the bracket, this has the advantage that Force peaks when holding back the cover can be compensated and thereby Favorable power curve arises (page 3, lines 13-14).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Wei to measure the above features, i.e., hinge force applied to the belt, in order to measure an air (or gas) bag restraint for a motor vehicle to create, when installing a high level of process reliability is, in particular with regard to the connection of the lid in the dashboard, the at least on part of its opening movement by at least one Hinged belt is kept on a defined trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Bluemcke to include the teaching of Kuhl to provide that the lid is fastened to the support structure by a flexible belt, the belt cooperating with a second force sensor measuring the hinge force applied to the belt when the lid is moved out of the closed position by the airbag in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique of force sensor measuring an opening force (page 3, line 49- page 4, line1 of Bluemcke) to known device, air bag module including belt (hinged belt) mounted in testing equipment (as disclosed by Wei in view of Rafael and Kuhl) in order to investigate the interaction between an airbag and an airbag cover (page 1, lines 3-4 of Bluemcke) and transmit the forces occurring during the triggering process of an airbag to a measuring device M (page 3, line 52 - page 4, line 1 of Bluemcke) because the claimed invention is merely applying a known technique to a known device ready for improvement to yield predictable results. See.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). In other word, all of the claimed element were known in the prior art and one skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (See also MPEP 2143(I)(D)).
Regarding claim 4, Wei in view of Rafael, Bluemcke, and Kuhl teaches all the limitation of claim 3, in addition, Kuhl teaches that the belt, at least partially, encloses the lid (page 3, line 16: this can be further improved by the fact that at least two Hinge straps in a substantially parallel arrangement for holding the lid are used). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Bluemcke to include the teaching of Kuhl to provide that the belt, at least partially, encloses the lid in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15). 
Regarding claim 10, Wei in view of Rafael, Bluemcke, and Khul teaches all the limitation of claim 3, in addition, Bluemcke teaches that the lid is at least partially made of a transparent material (page 4, line 20: transparent plate).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Khul to include the teaching of Bluemcke to provide that the lid is at least partially made of a transparent material in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Rafael further in view of Bluemcke further in view of Hayashi et al. (US 2012/0074675 A1, hereinafter referred to as “Hayashi”).
Regarding claim 5, Wei in view of Rafael and Bluemcke teaches all the limitation of claim 1.  Wei, Rafael, and Bluemcke do not specifically teach that a first lid fastened to the support structure by a first lid fastener and 16 a second lid fastened to the support structure by a second lid fastener. 
However, Hayashi teaches that a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means (para. [0027]: plurality of lid; para. [0081]: the lower lid part 42 is opened (rotated) in the downward direction, i.e., in the opposite direction to the upper lid part 41 about the hinge portion 44 serving as a support point, which is the connection portion to the remaining part of the cover main body part 32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Bluemcke to include the teaching of Hayashi to provide a first lid fastened to the support structure by a first lid fastening means and 16 a second lid fastened to the support structure by a second lid fastening means in order to provide a plurality of lid parts corresponding to the regions is formed (para. [0006]).
Regarding claim 6, Wei in view of Rafael, Bluemcke, and Hayashi teaches all the limitation of claim 5, in addition, Bluemcke teaches including an adjustment device for adjusting the closing force (page 4, lines 36-37: the flap 2 can of a corresponding catching mechanism or a deformation element 25 be held in the open end position or at least slowed down). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Hayashi to include the teaching of Bluemcke to provide the testing device comprising means for adjusting the closing force in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).
Regarding claim 7, Wei in view of Rafael, Bluemcke, and Hayashi teaches all the limitation of claim 6, in addition, Bluemcke teaches the adjustment device for adjusting  the closing force comprising at least one magnet acting between the support structure and the closure device (page 4, lines 36-37: in 1 is also behind every boom 13. 14 one on the base plate 1 attached magnet 23. 24 indicated with the boom 13. 14 after opening the flap 2 be held in the final position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Rafael and Hayashi to include the teaching of Bluemcke to provide the means for adjusting the closing force comprising at least one magnet acting between the support structure and the closure device in order to achieve optimum functionality for the airbag in an accident situation (page 2, line 12) and be able to make a corresponding adjustment of the airbag system, extensive examinations with control panels have hitherto been necessary in which the interaction between the airbag cover and the deploying airbag is investigated (page 2, lines 13-15).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)431-0716.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858